|[pic]                                                                             |
|                                                                                  |
|Court of Appeals                                                                  |
|Second District of Texas                                                          |
|CHIEF JUSTICE         |                                     |CLERK                 |
|BONNIE SUDDERTH       |TIM CURRY CRIMINAL JUSTICE CENTER    |                      |
|                      |401 W. BELKNAP, SUITE 9000           |DEBRA SPISAK          |
|JUSTICES              |FORT WORTH, TEXAS 76196-0211         |                      |
|SUE WALKER            |                                     |CHIEF STAFF ATTORNEY  |
|BILL MEIER            |TEL: (817) 884-1900                  |LISA M. WEST          |
|LEE GABRIEL           |                                     |                      |
|ELIZABETH KERR        |FAX: (817) 884-1932                  |GENERAL COUNSEL       |
|MARK T. PITTMAN       |                                     |CLARISSA HODGES       |
|J. WADE BIRDWELL      |www.txcourts.gov/2ndcoa              |                      |

                               March 15, 2018

|Joseph W. Spence                      |Hon. David L. Evans                |
|Assistant District Attorney           |Regional Presiding Judge           |
|401 W. Belknap Street                 |Tom Vandergriff Civil Courts Bldg. |
|Fort Worth, TX 76196                  |100 N. Calhoun St., 2nd Floor      |
|* DELIVERED VIA E-MAIL *              |Fort Worth, TX 76196               |
|                                      |* DELIVERED VIA E-MAIL *           |
|Isaiah R. Williams                    |                                   |
|Tarrant County Jail #0883329          |Criminal District Clerk, Tarrant   |
|100 N. Lamar                          |County                             |
|Fort Worth, TX 76196                  |Tim Curry Criminal Justice Center  |
|                                      |401 W. Belknap, 3rd Floor          |
|Hon. George William Gallagher         |Fort Worth, TX 76196-0402          |
|Judge, 396th District Court           |* DELIVERED VIA E-MAIL *           |
|Tim Curry Criminal Justice Center     |                                   |
|401 W. Belknap, 6th floor             |John W. Stickels                   |
|Fort Worth, TX 76196                  |P.O. Box 121431                    |
|* DELIVERED VIA E-MAIL *              |770 N. Fielder Rd.                 |
|                                      |Arlington, TX 76012                |
|                                      |* DELIVERED VIA E-MAIL *           |

RE:   Court of Appeals Number:    02-17-00204-CR, 02-17-00205-CR
      Trial Court Case Number:    1451790D, 1452066D

Style:      Isaiah R. Williams
      v.
      The State of Texas

      Today the Second Court of Appeals issued an opinion  and  judgment  in
the  above-referenced  cause.   Copies  of  the  opinion  and  judgment  are
attached  and  can   also   be   viewed   on   our   Court’s   webpage   at:
http://www.txcourts.gov/2ndcoa.

                                       Respectfully yours,


                                       DEBRA SPISAK, CLERK
                                       [pic]